         Case
          Case1:17-cr-00477-PAE
               1:17-cr-00477-PAE Document
                                  Document131-1
                                           134 Filed
                                                Filed02/08/21
                                                      02/02/21 Page
                                                                Page11ofof55




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------- x
                                                                :
UNITED STATES OF AMERICA                                        :
                                                                :   ORDER OF
                  -v.-                                          :   INTERLOCUTORY
                                                                :   SALE OF REAL PROPERTY
JASON NISSEN,                                                   :
                                                                :   17 Cr. 477 (PAE)
                           Defendant.                           :
--------------------------------------------------------------- x
                                                                :
HAYDEE NISSEN                                                   :
                                                                :
                         Third-Party Petitioner.                :
--------------------------------------------------------------- x
                                                                :
CREDIT CASH, NJ, LLC, and ENTREPENEUR :
GROWTH CAPITAL, LLC,                                            :
                                                                :
                         Third-Party Petitioners.               :
--------------------------------------------------------------- x


                  WHEREAS, on or about August 1, 2017, JASON NISSEN (the “Defendant”) was

charged in a one-count Information, 17 Cr. 477 (PAE) (the “Information”) with wire fraud, in

violation of Title 18, United States Code, Section 1343 (Count One);

                  WHEREAS, on or about March 28, 2018, the Defendant pled guilty to Count One

of the Information, pursuant to an agreement with the Government, wherein the Defendant

admitted to the forfeiture allegation with respect to Count One of the Information and agreed to

forfeit, pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title 28, United States

Code, Section 2461, all property, real and personal, which constitutes or is derived from proceeds

traceable to the offense charged in Count One of the Information;

                  WHEREAS, on or about September 6, 2019, the Court entered a Consent
                                                          1
        Case
         Case1:17-cr-00477-PAE
              1:17-cr-00477-PAE Document
                                 Document131-1
                                          134 Filed
                                               Filed02/08/21
                                                     02/02/21 Page
                                                               Page22ofof55




Preliminary Order of Forfeiture/Money Judgment (the “Order of Forfeiture”) imposing a money

judgment against the Defendant in the amount of $71,678,669.90 (the “Money Judgment”);

               WHEREAS, on or about December 10, 2019, the Court entered a Preliminary Order

of Forfeiture as to Substitute Asset (the “Substitute Asset Order”) forfeiting the Defendant’s

interest in the real property located at 82 Woodhollow Road, Roslyn Heights, NY 11557 (the

“Subject Property”);

               WHEREAS, on or about January 10, 2020, Credit Cash NJ LLC (“Credit Cash”)

and Entrepreneur Growth Capital LLC (“EGC”) filed petitions asserting interests in the Subject

Property as a result of the recorded mortgages in the amount of $1,000,000 (“Credit Cash

Mortgage”) and $1,900,000 (“EGC Mortgage”) against the Subject Property executed and

personally guaranteed by the Defendant and Haydee Nissen;

               WHEREAS, on or about February 21, 2020, Haydee Nissen filed a petition

asserting an interest in the Subject Property;

               WHEREAS, on or about November 27, 2020, EGC and Credit Cash filed a motion

for an interlocutory sale of the Subject Property;

               WHEREAS, on or about December 18, 2020, Haydee Nissen filed an opposition to

the motion for an interlocutory sale of the Subject Property;

               WHEREAS, on or about December 28, 2020, EGC and Credit Cash modified their

request, asking the Court to delay the execution of the interlocutory sale until June 2021; and

               WHEREAS, on or about January 19, 2021, the Court issued an order finding that

an interlocutory sale of the Subject Property is warranted to preserve the value of the Subject

Property pursuant to Federal Rule of Criminal Procedure 32.2(b)(7) and Rule G(7)(b)(i) of the


                                                 2
        Case
         Case1:17-cr-00477-PAE
              1:17-cr-00477-PAE Document
                                 Document131-1
                                          134 Filed
                                               Filed02/08/21
                                                     02/02/21 Page
                                                               Page33ofof55




Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions.

               NOW IT IS THEREFORE ORDERED, ADJUDGED AND DECREED THAT:

               1.      EGC is authorized to sell the Subject Property in a commercially feasible

manner to achieve the highest possible sale price for the Subject Property, which shall involve the

listing of the Subject Property with a licensed real estate broker. The Government and Haydee

Nissen shall be advised of the real estate broker selected by EGC and given a reasonable

opportunity to comment on the selection prior to EGC completing the listing process.

               2.      Prior to listing the Subject Property, EGC shall provide an appraisal of the

Subject Property to the Government and Haydee Nissen. The Government and Haydee Nissen

shall have the option of providing their own appraisals for the Subject Property to EGC prior to

determining a listing price for the Subject Property.

               3.      Upon the receipt of an offer from a potential buyer for the Subject Property,

EGC shall provide notice to Haydee Nissen and the Government and shall not accept any offer

that is less than two-thirds of the agreed appraised value.

               4.      The interlocutory sale of the Subject Property shall be deferred until June

15, 2021.

               5.      Haydee Nissen shall vacate the Subject Property, including all personal

property, and turn all keys over to EGC on or before June 15, 2021 unless EGC agrees to permit

Haydee Nissen to remain in the Subject Property pending the sale of the Subject Property.

               6.      In the event Haydee Nissen fails to vacate the Subject Property on or before

June 15, 2021, EGC may seek from this Court a writ of assistance to evict Haydee Nissen.

               7.      Prior to June 15, 2021, Haydee Nissen shall cooperate with all reasonable


                                                  3
        Case
         Case1:17-cr-00477-PAE
              1:17-cr-00477-PAE Document
                                 Document131-1
                                          134 Filed
                                               Filed02/08/21
                                                     02/02/21 Page
                                                               Page44ofof55




requests of EGC and others designated by EGC in connection with the interlocutory sale of the

Subject Property, including the right to enter, inspect and/or appraise the Subject Property provided

reasonable notice is given.

               8.      In furtherance of the interlocutory sale, the parties shall execute promptly

any documents which may be required to complete the interlocutory sale of the Subject Property.

               9.      The net proceeds for the sale of the Subject Property will include all

moneys realized from the sale of the Subject Property, except for the following:

                       a. Any outstanding mortgages, including the mortgages held by EGC and
                          Credit Cash;
                       b. Real estate commissions, fees;
                       c. All costs associated with the listing and sale of the Subject Property,
                          including but not limited to appraisal fees, attorney’s fees, and
                          reasonable and customary closing fees;
                       d. Any other real estate, property, transfer, association or other tax, which
                          is due and owing at the time of the sale;
                       e. Insurance costs;
                       f. Escrow fees;
                       g. Title fees; and
                       h. County transfer fees.

               To the extent any net proceeds remain from the sale of the Subject Property, such

net proceeds shall be transferred to the United States Marshals Service to be deposited in the Seized

Asset Deposit Fund pending the resolution in this matter.

               10.     The net proceeds realized from the sale of the Subject Property, and any and

all income or interest accrued thereon, shall be held as a substitute res for the Subject Property.

In any forfeiture proceedings, the net proceeds from the sale of the Subject Property shall be treated

in all respects as though they are the Subject Property.

               11.     On or before February 19, 2021, Haydee Nissen shall (i) pay outstanding

mortgage payments on the Subject Property; (ii) pay the outstanding taxes due on the Subject

                                                  4
        Case
         Case1:17-cr-00477-PAE
              1:17-cr-00477-PAE Document
                                 Document131-1
                                          134 Filed
                                               Filed02/08/21
                                                     02/02/21 Page
                                                               Page55ofof55




Property (including 2020 property taxes) so to eliminate any liens or tax sale certificates on the

Subject Property; and (iii) maintain insurance on the Subject Property.

               12.     Haydee Nissen shall file a declaration with the Court by February 19, 2021,

certifying that the steps described in paragraph 11 above have been taken. Should these steps not

be taken, the Court, on an application, may find good cause to accelerate the Property’s sale date.

               13.     Beginning March 15, 2021 and continuing until June 15, 2021, Haydee

Nissen shall pay all ongoing mortgage payments and taxes.

               14.     Haydee Nissen shall maintain the Subject Property in the same condition as

the Subject Property is currently in, and shall not remove, destroy, alienate, transfer, detract from,

remodel, or alter in any way, the Subject Property or any fixture, which is part of the Subject

Property, reasonable wear and tear excepted.

               15.     The Court shall retain jurisdiction in this matter to take additional action

and enter further orders as necessary to implement and enforce this interlocutory order, including

jurisdiction and discretion to defer the sale date further if conditions at the time so justify, or to

expedite the sale date if the steps described in paragraph 11 have not been taken.

Dated: New York, New York
      February 8, 2021


                                                      SO ORDERED:



                                                         PaJA.�
                                                      HONORABLE PAUL A. ENGELMAYER
                                                      UNITED STATES DISTRICT JUDGE




                                                  5
